  Case: 1:19-cv-06334 Document #: 228 Filed: 11/04/20 Page 1 of 1 PageID #:3103
        Case: 20-3150    Document: 3         Filed: 11/03/2020   Pages: 1




             United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                 November 3, 2020



      By the Court:

      COOK COUNTY, ILLINOIS and              ] Appeal from the United States
      ILLINOIS COALITION FOR                 ] District Court for the Northern
      IMMIGRANT AND REFUGEE                  ] District of Illinois, Eastern Division.
      RIGHTS, INC.,                          ]
                 Plaintiffs-Appellees,       ] No. 19 C 6334
                                             ]
      No. 20-3150        v.                  ] Gary Feinerman,
                                             ] Judge.
      CHAD F. WOLF, et al.,                  ]
                Defendants-Appellants.       ]



      Upon consideration of the MOTION FOR STAY PENDING APPEAL AND
REQUEST FOR IMMEDIATE ADMINISTRATIVE STAY, filed on November 3, 2020,
by counsel for the appellants,

      IT IS ORDERED that the district court’s judgment is administratively STAYED
pending further order of this court. Appellees shall file a response no later than
November 17, 2020.
